Case 8:19-cv-00835-JVS-DFM Document 463 Filed 07/09/21 Page 1 of 2 Page ID #:38723




     1
     2
     3
     4
                                    NOTE COMPLETE CASE NUMBER
     5
     6
     7
     8
     9
                        IN THE UNITED STATES DISTRICT COURT
    10
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
    11
    12
    13   FISHER & PAYKEL                      )   Case No. 8:19-CV-00835JVS(DFMx)
         HEALTHCARE LIMITED, a New            )
    14   Zealand corporation,                 )
                                              )   ORDER GRANTING
    15                                        )   STIPULATION TO EXTEND
                                              )   DEADLINE TO SUBMIT JOINT
    16               Plaintiff,               )   CASE NARROWING PROPOSAL
                                              )   TO JULY 15, 2021
    17         v.                             )
                                              )
    18   FLEXICARE INCORPORATED, a            )
         California corporation,              )   Hon. James V. Selna
    19                                        )
                     Defendant.               )
    20                                        )
    21
    22
    23
    24
    25
    26
    27
    28
Case 8:19-cv-00835-JVS-DFM Document 463 Filed 07/09/21 Page 2 of 2 Page ID #:38724




     1         The Court, having considered the parties’ Stipulation to Extend the
     2   Deadline to Submit a Joint Claim Narrowing Proposal to July 15, 2021, and
     3   good cause shown, hereby GRANTS the Stipulation as follows:
     4         The parties shall have an extension of time to file their Third Joint Status
     5   Report on case narrowing from July 8, 2021 to July 15, 2021.
     6
     7         IT IS SO ORDERED.
     8
     9   Dated: July 09, 2021
    10                                             Honorable James V. Selna
                                               UNITED STATES DISTRICT JUDGE
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                            -1-
